In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-076 CV

___________________


IN RE RAY JOE WHITE




Original Proceeding



MEMORANDUM OPINION
	Ray Joe White filed a petition for writ of mandamus in this Court.  See Tex. R. App.
P. 52.  The relator seeks to compel the convicting court to make findings on an application
for a petition for writ of habeas corpus.  Jurisdiction over post-conviction habeas proceedings
rests exclusively with the Court of Criminal Appeals.  Tex. Code Crim. Proc. Ann. art.
11.07, § 3 (Vernon 2005); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for
the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (en banc).  Mandamus relief
in a post-conviction habeas proceeding must be obtained from the Court of Criminal
Appeals.  In re McAfee, 53 S.W.3d 715, 718 (Tex. App.--Houston [1st Dist.] 2001, orig.
proceeding).  The petition is denied.  
	WRIT DENIED.
									PER CURIAM

Opinion Delivered March 8, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.